Citation Nr: 0302976	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  99-08 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  The propriety of the reduction of a 10 percent rating 
assigned for the service-connected right knee disability.

2.  Entitlement to an increased rating for the service-
connected left knee disability, currently evaluated as 10 
percent disabling.

3.  The propriety of the reduction of a 10 percent rating 
assigned for the service-connected left thumb disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1995. 

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Pittsburgh, Pennsylvania RO, which reduced the veteran's 
service-connected right and left thumb disabilities from 10 
percent to a noncompensable rating, effective on August 1, 
1998.  
Likewise, the April 1998 rating decision also reduced the 
veteran's service-connected left knee disability from 10 
percent to a noncompensable rating, but in November 2000, a 
Decision Review Officer restored the 10 percent rating, 
effective back to November 26, 1995.

Furthermore, the Board notes that in the September 2002 
Statement in support of the veteran's claim, he reported that 
his service-connected right wrist disability was severe with 
little movement.  After reviewing the file, the Board finds 
that this issue has not been considered by the RO.  
Therefore, this issue is referred back to the RO for proper 
adjudication.




FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein has been 
obtained.

2.  Objective medical findings demonstrate that, at worst, 
the veteran's right and left knee disabilities exhibited no 
more than slight limitation of motion, and were stable to 
stress testing.

3.  X-ray findings revealed a normal right and left knee, 
with the exception of fluid collection representing bursitis 
in the left knee, and that the joint spaces were maintained 
bilaterally.

4.  The October 2002 VA examiner reported that there was no 
evidence that the veteran suffers from any disability 
secondary to the service-connected laceration of the left 
thumb.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the service-
connected right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§  4.1, 4.7, 4.40, 4.45, 4.71a, including 
Diagnostic Codes 5003, 5257, 5260, 5261 (2002).

2.  The criteria for a rating higher than 10 percent for the 
service-connected left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§  4.1, 4.7, 4.40, 4.45, 4.71a, including 
Diagnostic Codes 5003, 5257, 5260, 5261 (2002).

3.  The criteria for a compensable rating for the service-
connected left thumb disability have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§  4.1, 4.7, 4.124a, including Diagnostic Code 
8515 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

VA treatment records, dated 1997 through 2001, collectively 
show that the veteran had complaints of pain, difficulty 
climbing stairs, tenderness, weakness, buckling, instability, 
and swelling of the knees.  Specifically, x-rays taken in 
June 1997 revealed normal bilateral knees, x-rays taken in 
September 1997 revealed a normal left knee, and a September 
1997 MRI report diagnoses the veteran as having a large fluid 
collection in the superficial tissues of the lateral knee 
compatible with bursitis.  There were no tears of the 
menisci, iliotibial tract, or the cruciate and collateral 
ligaments.  In October 1997, the examiner stated that the 
veteran was neurovascularly intact in the lower extremities 
and had no varus or valgus instability.  In September 1998, 
the examiner reported that the veteran did not suffer from 
edema, erythema, effusion, or instability of either knee.  
Likewise, neurological examination revealed intact strength 
and deep tendon reflexes.

In June 1997, the veteran underwent a VA examination.  The 
veteran had complaints that the fingers on his left hand were 
numb and that he experienced a sharp tingling sensation.  
Upon examination of the left hand, the examiner reported that 
the veteran was able to grasp, touch his fingers, and had no 
limitation of motion.

Likewise, in a separate VA examination in June 1997, the 
veteran had complaints of pain in the right and left knee.  
The veteran had normal range of motion and x-rays were 
normal.

During the October 1998 VA examination, the veteran had 
complaints of bilateral knee pain anteromedially and 
laterally and associated swelling.  The veteran further 
reported unpredictable buckling and that he recently fell on 
his left knee causing swelling and tenderness.  The veteran 
also had difficulty rising from a sitting and squatting 
position.  As to the veteran's left hand, he stated that he 
felt numbness over the scar and tingling on top of the thumb.  
There was no functional loss of left thumb.

Upon examination, the examiner reported that the veteran 
walked with an antalgic slow gait, picking up a little speed 
after a few steps.  Examination of the knees was similar 
except for tenderness and swelling on the anterior aspect of 
the left knee.  on the left tibial tubercle he had puffiness 
anterior to the tubercle with no erythema or ecchymosis.  The 
veteran also had tenderness directly over the inferior 
portion of the patellar tendon.  Both knees were negative for 
effusion, but exhibited tenderness over the medial edge of 
the tibial plateau.  There was mild patellofemoral crepitus 
with patellar compression and patellar inhibition that 
recreated pain on descending stairs.  Range of motion was 
zero to 130 degrees bilaterally and both knees were stable to 
anterior, posterior, varus, and valgus stress testing at zero 
and 30 degrees.  The Q-angle was approximately 20 degrees 
bilaterally with relaxed quadriceps.

Examination of the veteran's left thumb revealed a well-
healed 4-centimeter longitudinal jagged and irregular scar 
along the radial border.  The veteran reported decreased 
light touch and pinch over the entire thumb.  Two-point 
discrimination was 5 millimeters over the index, middle, and 
ring finger on the left hand, but over the thumb, two-point 
discrimination was greater than 30 millimeters.  There was no 
variability or disparity between two-point discrimination on 
the radial or ulnar border of the thumb.  Range of motion was 
normal at the interphalangeal and metatarsophalangeal joints 
with flexor pollicis longus, extensor pollicis longus, and 
extensor pollicis brevis function completely normal.

The examiner diagnosed the veteran as having bilateral 
chronic knee pain with mild genu varum, status post six 
arthroscopies according to the veteran's history.  The 
examiner further stated that there were no visible 
degenerative changes radiographically and that the genu varum 
could be presumed to also be service-connected.  Furthermore, 
he stated that the veteran's current functional disability 
was created by pain and he was only limited in not being able 
to perform physically vigorous activities.  With respect to 
the veteran's left thumb, the examiner stated that the 
density of the paresthesias on two-point discrimination 
testing was disproportionate to the location of the wound and 
the nature of the symptoms described by the veteran.  Based 
on the examination, however, the examiner also reported that 
there was no differentiation and no ability to clearly 
demonstrate any digital nerve function to the thumb.  
Likewise, there was no significant functional disability from 
the numbness to the thumb.

During the May 1999 RO hearing, the veteran testified that 
his knees buckle up on him and that he could not climb 
stairs.  Furthermore, he stated that he was allowed more 
breaks than usual from his employer because his legs would 
swell and would take twenty minutes to recuperate.  When 
standing for more than twenty minutes, the veteran 
experienced numbness in his lower extremities and further 
stated that his knees were weak and becoming bow-legged due 
to the prior surgeries.  Likewise, the veteran testified that 
about four or five times a year he would receive emergency 
treatment for his knees requiring a mobilizer, ice, and rest.  
The veteran also reported that he lost his job as a car 
detailer because he could not take breaks.  Regarding his 
left thumb, the veteran reported that he could grip, but not 
throw a ball.

More recently, during the October 2002 VA examination, the 
veteran had complaints of decreased sensation distal to the 
left thumb laceration.  The veteran did not report, however, 
any weakness, paralysis, incoordination, or cervical 
radicular symptoms.  The veteran also stated that since the 
initial thumb laceration and distal sensory change, he 
developed paresthesia, which encircles the base of the left 
thumb and the radial side of the left index finger.  The 
paresthesia did not interfere with his occupation.  The 
neurological examination revealed normal bulk, tone, and 
strength in the left hand, including the thumb.  Upon muscle 
testing, there was intermittent lack of follow-through and 
the hand would give-way, without complaints of pain.

The examiner also stated that the veteran exhibited an 
entirely unrelated carpal tunnel syndrome, which was the most 
likely reason for the paresthesia that encircled the base of 
the thumb, the proximal thumb, some of the distal thumb, and 
the radial side of the left index finger.  The examiner 
concluded that there was no evidence any of any disability 
secondary to the thumb laceration, even if the post-traumatic 
distal sensory complaints could be objectified.

As to his bilateral knee disability, the veteran had 
complaints of swelling, locking, pain, and numbness, with no 
sensation below the knees when sitting.  He further stated 
that his knee pain limited his lifestyle, particularly 
running.  Examination of the right knee revealed no erythema, 
effusion, swelling, or warmth.  Range of motion was zero to 
165 degrees.  There was mild soft patellar crepitus and his 
knee was stable to varus, valgus, and anteroposterior stress.  
Lachman and McMurray's tests were negative and the veteran 
exhibited mild tenderness over the medial joint line, 
undersurface of the patella, and on the lateral knee.  

The veteran's left knee exhibited zero to 165 degrees range 
of motion with no erythema, effusion, swelling, or warmth.  
The knee was stable to varus, valgus, and anteroposterior 
stress.  Lachman and McMurray's tests were negative and the 
veteran experienced mild tenderness over the medial joint 
line and undersurface of the patella.  The left knee 
exhibited significantly more crepitus than the right.  The 
examiner also reported that the veteran's muscle strength was 
5/5 and sensation was intact in the tibial, deep peroneal, 
and superficial peroneal, sural, and saphenouse nerve 
distributions.  Reflexes were symmetrical with toes pointed 
downward and were 2+ in the knees and ankles bilaterally.  
The veteran was able to complete a full squat and walk 
without antalgia.  Furthermore, x-rays revealed maintained 
joint space bilaterally.

The examiner diagnosed the veteran as having bilateral 
patellofemoral syndrome and stated that it was unlikely that 
his patellofemoral pain was caused by his military service, 
as it is a chronic degenerative problem without any traumatic 
episode.  Likewise, the examiner reported that it was 
difficult to determine whether the veteran had a mild 
component pain from meniscal pathology, but the fact that he 
had no evidence of locking, effusion, or swelling at the time 
of the examination and was able to complete a full squat, 
further argued against such meniscal pathology.  The examiner 
also stated that the x-rays showed maintenance of the joint 
spaces indicating that he has not had severe post-
meniscectomy arthritic changes.  Thus, the examiner concluded 
that the majority of the veteran's pain was related to 
patellofemoral problems not to the veteran's service, and 
reported in an addendum, that the 1997 MRI of the veteran's 
left knee did not demonstrate any tears of the menisci, which 
further supported a diagnosis of patellofemoral pain in the 
left knee.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the January 1999 Statement of 
the Case and November 2000 Supplemental Statement of the 
Case, as well as the October 2001 letter, issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the law and regulations governing his 
claim, and have been given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claim.  Furthermore, the Board completed additional 
development in April 2002 pursuant to the above change in 
law, to include obtaining outstanding treatment records, MRI 
reports, and to schedule the veteran for VA examinations.

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Likewise, the veteran has undergone VA examinations in 
conjunction with this appeal.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159). 

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

The veteran contends that his service-connected right knee 
and left thumb disabilities are more severe than the 
currently assigned noncompensable ratings as reduced in the 
April 1998 rating decision.  Likewise, he believes that he is 
entitled to a rating higher than the currently assigned 10 
percent for the service-connected left knee disability.

First, the Board notes that in rating reduction cases, VA 
must satisfy the procedural due process requirements 
contained in 38 C.F.R. § 3.105.  Regulation provides that 
where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (h) of this section, if additional evidence is 
not received within that period, a final rating action will 
be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  38 U.S.C.A. § 5112(b)(6) (West 1991); 
38 C.F.R. § 3.105(e) (2002).

Procedurally, the Board concludes that the RO provided the 
veteran adequate notice before reducing his service-connected 
disabilities.  In a July 1997 letter, the RO advised the 
veteran of the proposed reduction regarding his service-
connected bilateral knee and left thumb disabilities.  The 
veteran was also provided 60 days in which to submit 
additional evidence and an opportunity to present testimony 
in a personal hearing.  In this respect, the Board notes that 
the veteran did not submit additional evidence or request 
that he be scheduled for a hearing.  Thus, the April 1998 
rating decision reducing the veteran to noncompensable 
ratings for the service-connected bilateral knee and left 
thumb disabilities was procedurally proper.

Therefore, the Board must determine whether the veteran is 
entitled to compensable ratings for the service-connected 
right knee and left thumb disabilities and whether he is 
entitled to a rating higher than 10 percent for the service-
connected left knee disability. 

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  

Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable as raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1995).

Bilateral knee disability

The veteran was assigned a noncompensable rating for the 
service-connected right knee and a 10 percent evaluation for 
the service-connected left knee under Diagnostic Code 5257.

Pursuant to Diagnostic Code 5257, slight recurrent 
subluxation and lateral instability warrants a 10 percent 
evaluation, moderate recurrent subluxation and lateral 
instability warrants a 20 percent evaluation, and severe 
recurrent subluxation and lateral instability warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a (2002).

Additionally, according to Diagnostic Code 5260, flexion of 
the leg limited to 60 degrees warrants a noncompensable 
rating, flexion limited to 45 degrees warrants a 10 percent 
rating, flexion limited to 30 degrees warrants a 20 percent 
rating, and flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a (2002).  

Likewise, the Rating Schedule also provides that extension 
limited to 5 degrees warrants a noncompensable rating, 
extension limited to 10 degrees warrants a 10 percent rating, 
extension limited to 15 degrees warrants a 20 percent rating, 
and extension limited to 20 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a (2002).  

Flexion of the knee to 140 degrees and extension to zero 
degrees is considered full range of motion.  See 38 C.F.R. 
§ 4.71, Plate II (2002).

Diagnostic Code 5003 also provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a (2002).

Furthermore, disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2002).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  The Court has held that functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2002).

Upon review of the evidence and applicable regulations, the 
Board concludes that the currently assigned noncompensable 
and 10 percent ratings, adequately compensate the veteran for 
the service-connected right and left knee disabilities, 
respectively.

In this regard, although the Board recognizes that the 
veteran has had complaints of pain, swelling, instability, 
and weakness, the objective findings show overall normal 
range of motion and stability in both knees.  In order for 
the veteran to obtain a higher rating under the limitation of 
motion codes, he must demonstrate that he suffers from 
limitation of flexion to 45 degrees for a 10 percent rating 
or 30 degrees for a 20 percent rating.  Similarly, to obtain 
a 10 percent rating for decreased extension, he must be 
limited to 10 degrees, and for a 20 percent rating, 15 
degrees.

After reviewing the file, the Board notes that the evidence 
clearly does now show such limitation of motion.  
Particularly, the June 1997 VA examiner reported that the 
veteran had normal range of motion, and during the October 
1998 VA examination, the veteran's range of motion was zero 
to 130 degrees bilaterally and the examiner stated that the 
veteran was only limited in performing vigorous activities.  
Likewise, during the most recent VA examination, range of 
motion was noted to be zero to 165 degrees bilaterally and 
the veteran was able to complete a full squat and walk 
without antalgia.

Furthermore, the evidence does not suggest that he suffers 
from moderate or even slight recurrent subluxation or lateral 
instability to warrant higher disability ratings.  In October 
1998, both of the veteran's knees were found to be stable to 
anterior, posterior, varus, and valgus stress testing, and 
during the October 2002 examination, the examiner reported 
that the right and left knees were stable to varus, valgus, 
and anteroposterior stress.  VA treatment records also show 
that the veteran did not suffer from instability of either 
knee, as recorded in September 1998.  In addition, the 
medical evidence also shows that the veteran's lower 
extremities were intact neurologically, including sensation 
in the tibial, deep peroneal, superficial peroneal, sural, 
and saphenouse nerve distributions and that his reflexes were 
symmetrical and 2+ bilaterally.  The file also contains no 
evidence of edema, erythema, effusion, or even ankylosis of 
either knee.

Finally, x-rays taken in June and September 1997 were normal 
and the September 1997 MRI revealed fluid collection, but was 
stated to be compatible with bursitis.  Similarly, x-rays 
taken in October 2002 revealed bilateral maintained joint 
space in the knees.  Thus, since there is no evidence that 
the veteran suffers from degenerative arthritis, a separate 
rating is not warranted pursuant to Diagnostic Code 5003.

Moreover, in concluding that the veteran is not entitled to a 
higher rating for the service-connected knee disabilities, 
the Board is cognizant of his complaints of pain.  Although 
the Board is required to consider the effect of pain when 
making a rating determination, which has been done in this 
case, it is important to emphasize that the rating schedule 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  

Thus, from a functional point of view, it is clear that the 
complaints of pain are not reflective of a higher rating.  In 
other words, the pain complaints were not supported by 
adequate pathology as set forth in § 4.40.  Even though the 
veteran has had numerous complaints of pain in both knees, 
the evidence does not show that the veteran has suffered from 
additional functional loss to warrant a higher rating.

In conclusion, although the Board is sympathetic to the 
veteran's disabilities, the preponderance of the evidence is 
against the claim and the benefit of the doubt doctrine does 
not apply.  Therefore a compensable rating for the veteran's 
service-connected right knee disability, as well as a rating 
higher than 20 percent for the service-connected left knee 
disability, is not warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Left thumb disability

As to the veteran's left thumb disability, he is currently 
rated under Diagnostic Code 8515, which provides for a 60 
percent rating if the evidence establishes complete paralysis 
of the median nerve, of the minor extremity, with the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; and pain with trophic disturbances. 

Additionally, for a minor extremity, a 40 percent disability 
evaluation is assigned for severe incomplete paralysis of the 
median nerve, a 20 percent evaluation is assigned for 
moderate incomplete paralysis of the median nerve, and 10 
percent evaluation is assigned for mild incomplete paralysis 
of the median nerve. 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2002).

After carefully analyzing the evidence, the Board also 
concludes that the veteran is not entitled to a compensable 
rating for the service-connected left thumb disability.  The 
evidence does not demonstrate that the veteran suffers from 
either a complete or even mild incomplete paralysis of the 
median nerve.

Again, while the Board acknowledges the veteran's complaints 
of numbness, tingling, and decreased light touch, the medical 
evidence does demonstrate that his disability meets the 
criteria required for a 10 percent rating.  In this respect, 
during the June 1997 VA examination, the examiner reported 
that the veteran was able to grasp, touch his fingers, and 
suffered from no limitation of motion.  The October 1998 VA 
examiner also reiterated that the veteran exhibited no 
functional loss of the left thumb, specifically stating that 
range of motion was normal at the interphalangeal and 
metatarsophalangeal joints with normal flexor pollicis 
longus, extensor pollicis longus, and extensor pollicis 
brevis function.

Furthermore, the October 1998 examiner reported that the 
density of the paresthesias on two-point discrimination 
testing was disproportionate to the location of the wound and 
the nature of the symptoms described by the veteran.  During 
the recent October 2002 VA examination, the veteran stated 
that he did not experience any weakness, paralysis, 
incoordination, or cervical radicular symptoms associated 
with the service-connected left thumb disability.  
Examination also revealed normal bulk, tone, and strength in 
the entire left hand, including the thumb.

Moreover, the October 2002 examiner concluded that the 
veteran suffered from an entirely unrelated carpal tunnel 
syndrome, which was the most likely reason for the 
paresthesia that encircled the base of the thumb, the 
proximal thumb, some of the distal thumb, and the radial side 
of the index finger.  He further stated that there was no 
evidence of any disability secondary to the thumb laceration, 
even if the post-traumatic distal sensory complaints could be 
objectified.

Thus, since the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply, and 
a compensable rating for the veteran's service-connected left 
thumb is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to a compensable rating for the service-connected 
right knee disability is denied.

Entitlement to a rating higher than 10 percent for the 
service-connected left knee disability is denied.

Entitlement to a compensable rating for the service-connected 
left thumb disability is denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

